Citation Nr: 1022560	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-16 233	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder. 

2.  Entitlement to an initial evaluation in excess of 10 
percent from August 7, 2004, for a low back disorder with 
radicular foot pain. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD) from 
August 7, 2004. 

4.  Entitlement to an evaluation in excess of 10 percent for 
bilateral heel spurs and plantar fasciitis from August 7, 
2004, to October 3, 2007.

5.  Entitlement to an evaluation in excess of 10 percent for 
right heel spur and plantar fasciitis from October 3, 2007. 

6.  Entitlement to a compensable evaluation for left heel 
spur and plantar fasciitis from October 3, 2007 

7.  Entitlement to an evaluation in excess of 10 percent for 
right wrist tendonitis, from August 7, 2004, to June 1, 2009. 

8.  Entitlement to a compensable evaluation for right wrist 
tendonitis from June 1, 2009. 

9.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) by reason of service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to 
August 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Waco, Texas 
and Louisville, Kentucky, Regional Offices (RO).  By a rating 
action in November 2004, the Waco, Texas RO granted service 
connection for status post right hemilamnectomy and 
microdiskectomy L4-L5, with radicular foot pain, evaluated as 
10 percent disabling; service connection for right wrist 
tendonitis, evaluated as 10 percent disabling, effective 
August 7, 2004; service connection for bilateral plantar 
fasciitis and heel spurs, evaluated as 10 percent disabling, 
effective August 7, 2004; and service connection for GERD, 
evaluated as 10 percent disabling.  However, the RO denied 
the claim for service connection for a left eye disorder.  In 
December 2004, jurisdiction over the veteran's claims folder 
was transferred to the VA Regional Office in Louisville, 
Kentucky.  

By a rating action in February 2008, the RO assigned a 
noncompensable rating for left heel spur and plantar 
fasciitis, effective October 3, 2007; however, the RO 
assigned a 10 percent evaluation for right heel spur and 
plantar fasciitis.  The 10 percent assigned for the low back 
disorder and the 10 percent assigned for GERD were confirmed.  
The RO proposed to reduce the evaluation for the right wrist 
from 10 percent to 0 percent, and denied a claim for a TDIU.  
By a March 2009 decision, the reduction was made effective 
from June 1, 2009.

A statement of the case was earlier issued in September 2007 
on several issues.  However, the record contains no 
substantive appeal with respect to those issues, and they 
have not been certified to the Board.  Therefore, those 
issues are not in appellate status, and will not be addressed 
by the Board at this time.  See 38 U.S.C.A. §§ 7104, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.101, 20.200, 
20.201, 20.202 (2009).  

On December 7, 2009, the Veteran offered testimony at a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a left 
eye disorder.  

2.  The Veteran's low back disorder, even with consideration 
of complaints of pain, does not equate to limitation of 
forward flexion of the thoracolumbar spine to 60 degrees or 
less, limitation of the combined range of motion of the 
thoracolumbar spine to 120 degrees or less, muscle spasm (or 
guarding) severe enough to result in an abnormal gait, 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  There is no evidence of incapacitating 
episodes or neuropathy affecting the lower extremities.  

3.  The Veteran's GERD is not manifested by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain such that these symptoms are productive of a 
considerable impairment of health.  

4.  From August 7, 2004, the Veteran's right foot disability 
has been manifested by symptoms that equate to moderate foot 
impairment.  

5.  From August 7, 2004, the Veteran's left foot disability 
has been manifested by symptoms that equate to moderate foot 
impairment.  

6.  From August 7, 2004, to June 1, 2009, the Veteran's right 
wrist tendonitis was manifested by complaints of pain and 
functional limitations with objective evidence of crepitus 
and tenderness on palpation; no limitation of motion or 
ankylosis was demonstrated.  

7.  From June 1, 2009, the Veteran's right wrist tendonitis 
has not been manifested by disability that equates to 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with the forearm.  

8.  The veteran is service connected for generalized anxiety 
disorder, low back disorder, status post right 
hemilaminectomy and microdiscectomy L4-L5, with radicular 
foot pain, tinnitus, GERD, right heel spur and plantar 
fasciitis, left heel spur and plantar fasciitis, and right 
wrist tendonitis.  The Veteran's combined schedular rating is 
70 percent.  

9.  The Veteran completed high school and has reported having 
two years of college.  She has had occupational experience as 
a medic; she last worked full time in August 2004.  

10.  The Veteran's service-connected disabilities do not 
preclude substantially gainful employment consistent with her 
education and previous work experience.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a left eye disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).  

2.  The criteria for an initial disability rating in excess 
of 10 percent for low back disorder, status post right 
hemilaminectomy and microdiskectomy L4-L5, with radicular 
foot pain, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.10, 4.71a, Diagnostic Code 5243 (2009).  

3.  The criteria for an initial rating in excess of 10 
percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.114, Diagnostic Code 7346 (2009).  

4.  The criteria for an evaluation of 10 percent for right 
plantar fasciitis with heel spur are met from August 7, 2004, 
but no higher.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.71a, 
Diagnostic Codes 5279, 5284 (2009).  

5.  The criteria for an evaluation of 10 percent for left 
plantar fasciitis with heel spur are met from August 7, 2004, 
but no higher.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.71a, Diagnostic Codes 5279, 5284 (2009).  

6.  The criteria for a rating in excess of 10 percent for 
right wrist tendonitis prior to June 1, 2009, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 
4.459, 4.71a, Diagnostic Code 5215 (2009).  

7.  The criteria for a compensable rating for right wrist 
tendonitis from June 1, 2009 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5214, 5215 (2009).  

8.  The criteria for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.15, 4.16 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States 
Court of Appeals for Veterans Claims has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a statement of 
the case (SOC) or supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of 
letters dated in July 2004 and November 2007 from the RO to 
the Veteran which were issued prior to the RO decisions in 
November 2004 and February 2008, respectively.  An additional 
letter was issued in May 2008.  Those letters informed the 
Veteran of what evidence was required to substantiate the 
claims and of her and VA's respective duties for obtaining 
evidence.  The Board finds that the content of those letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  She was provided an opportunity at that time to 
submit additional evidence.  In addition, the March 2007 SOC, 
the January 2009 SOC, the April 2009 SSOC, and the July 2009 
SSOC provided the Veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  

It also appears that all obtainable evidence identified by 
the Veteran relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
proper disposition of this appeal.  It is therefore the 
Board's conclusion that the Veteran has been provided with 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that VA has complied with the duty-to-
assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor her representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  The Veteran has been 
afforded examinations on the issues decided herein.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Significantly, the 
Veteran was afforded examinations in July 2004, June 2005, 
November 2007, and January 2008.  The reports reflect that 
the examiners solicited symptoms from the Veteran, examined 
the Veteran, and provided findings necessary to adjudicate 
each claim, including application of pertinent rating 
criteria.  Therefore, these examinations are adequate.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

II.  Factual background

The service treatment records (STRs) reflect that the Veteran 
received treatment for back pain with sudden onset of pain in 
April 2002, with radiation of pain into the lower 
extremities.  She also reported numbness in the soles of her 
feet.  In August 2003, she was diagnosed with herniated 
intervertebral disc at L4-5 and intervertebral disc 
degeneration.  In September 2003, she underwent 
hemilaminectomy and microdiskectomy at L4-5.  On January 16, 
2003, the Veteran underwent surgical removal of 4 impacted 
wisdom teeth.  On January 20, 2003, the Veteran was seen for 
complaints of left-sided pain with swelling at the site of 
the surgical removal of the tooth on the left side.  She was 
diagnosed with dental pain and pharyngitis, prescribed pain 
medications and discharged.  In May 2003, the Veteran was 
seen for complaints of heartburn.  

The Veteran was afforded an examination in July 2004, prior 
to discharge from service.  At that time, it was noted that 
she had low back pain that started in 2002 while doing sit-
ups for PT activities; an MRI had revealed a herniated disc 
at the L4-5 interspace and she had had surgery in 2003.  The 
Veteran indicated that she continued to have daily pain, 
worse with sitting, standing, lifting and running; the pain 
was better with medication and rest.  She further noted that 
the pain radiated all the way down to the feet.  The Veteran 
reported that she had GERD that started in 2001; she has been 
on ranitidine.  The Veteran also reported problems with foot 
pain that started in 2004; she had been seen at podiatry and 
had received shoe inserts.  The Veteran related that she had 
had wrist pain that developed as a result of carrying duffle 
bags when she was deployed to Saudi Arabia.  The Veteran 
further noted that she had some wisdom teeth removed in 2003, 
which resulted in swelling of the left side of her face; 
since then, her left eye had been visibly smaller than her 
right eye.  

On examination, it was observed that the Veteran was right 
handed.  No antalgia was noted.  She weighed 140 pounds.  
Both eyes were equal in size and shape.  There was slight 
increased soft tissue laxity to the upper soft tissue without 
any deformity or matter obstructing her vision.  The abdomen 
was obese, soft, benign, and without organomegaly.  The 
lumbar spine had flexion to 70 degrees, extension was to 10 
degrees, and lateral motion was to 20 degrees, bilaterally.  
There was tenderness all the way from L1 to L5 diffusely.  
There was 2+ paraspinous muscle spasm.  Straight leg raise 
was positive on the right at 30 degrees, 60 degrees on the 
left, with radicular pain to the feet.  Her gait was normal.  
The right wrist had full flexion, extension, lateral, and 
medial motion.  There was no tenderness.  There was decreased 
grip strength in the right hand at 4+/5; 5/5 on the left.  
There was tenderness over both heels.  The plantar surfaces 
were normal.  The metatarsals were intact.  Muscle strength 
was 5/5 in the upper and lower extremities.  

The Veteran was afforded a VA examination in May 2005.  At 
that time, she reported a history of an injury to the 
lumbosacral spine in 2000 while doing sit-ups on a PT test in 
Saudi Arabia.  She was diagnosed with muscular strain and 
treated with heat, ice and medication.  The Veteran indicated 
that she was later found to have a herniated disk at L4-5; 
she underwent a hemilaminectomy and microdiskectomy at the L4 
and 5 levels.  At the time of the examination, she did not 
have any radiating pain; she described her low back pain as 
chronic and aching, rated as 5 with exacerbations rated as 7 
to 8.  The Veteran reported exacerbations on a daily basis, 
lasting minutes to hours; she noted that the pain was 
exacerbated by prolonged standing, prolonged sitting, and any 
type of bending or lifting.  She stated that she has limited 
her lifestyle to preclude lifting more than 10 to 15 pounds; 
she is able to walk one-tenth of a mile and to climb and 
descend one flight of stairs.  During severe exacerbation, 
she requires bed rest for a period of several hours and she 
uses heat and ice.  She has not noted any muscular weakness 
or wasting.  She has not noted any peripheral sensory 
deficits.  The Veteran also reported injuring her right wrist 
while on active duty in Saudi Arabia.  She complained of 
pain, cracking and popping with motion, particularly with 
repetitive motion.  It was noted that the Veteran was taking 
Motrin every eight hours, but she had difficulty doing this 
because of her GERD because this medication irritates her 
stomach.  She described her right wrist discomfort as aching 
and rated it as a 5, but noted that with exacerbation the 
pain goes up to 6 or 7.  She reported using a right wrist 
brace and using heat, ice, and rest when she had flare-ups of 
pain.  

The Veteran described her painful feet "as though I am 
stepping on nails."  She reported wearing inserts and 
special orthopedic boots for sleeping.  She has difficulty 
with prolonged standing, particularly on hard surfaces for 
periods of time longer than 15 to 20 minutes, which tends to 
exacerbate her pain, but this only occurs approximately every 
two to three days.  The Veteran stated that she generally 
wears very soft soled shoes with her inserts, and does not 
experience pain in her usual activities.  The Veteran 
indicated that she takes reflux precautions such as elevating 
the head of her bed and sleeping on her side, rather than on 
her back.  She takes Ranitidine twice daily.  She has not had 
any history of significant gastrointestinal bleeding; nor 
does she have a history of ulcer disease.  The Veteran 
indicated that she altered her lifestyle to exclude spicy 
foods, eating large meals and eating anything at night prior 
to going to bed.  She stated that her reflux disease is 
generally well controlled.  She does not have any changes in 
weight, appetite, nausea, vomiting, or blood per rectum.  

On examination, it was noted that the Veteran weighed 260 
pounds.  Pupils were equal, round and reactive to light and 
accommodation.  Extraocular movements were intact and 
funduscopy was benign.  The abdomen was flat and soft.  There 
were active bowel sounds throughout.  There was no 
hepatosplenomegaly, mass, or bruit.  There was excellent tone 
and strength of all of the musculature of the upper body; 
however, there was pain and tenderness overlying, 
particularly the palmar surface of the right wrist.  Forearm 
pronation and supination were intact to 80 and 85 degrees 
bilaterally.  Tinel's sign was positive on the right hand 
side and was negative on the left hand side.  There was 
apparent instability of the wrist with maneuvers.  There was 
no evidence of medial or lateral instability.  Grip strength 
bilaterally was excellent, and was five out of five.  There 
was full range of movement of the fingers with good 
opposition of the thumb and index finger.  On the right hand 
side, wrist dorsiflexion was to 70 degrees and palmar flexion 
was to 80 degrees.  However, there was some instability.  
There was also palpable as well as audible crepitus with this 
range of motion, although the Veteran was able to do this 
with repetitions without loss of range of motion.  There was 
pain toward the end of both dorsiflexion and palmar flexion.  
Inspection of the lumbosacral spine revealed a well-healed 
surgical scar in the lower aspect.  With standing, there was 
no pelvic obliqueness or iliac crest asymmetry.  Forward 
flexion was to 80 degrees, but she complained of pain toward 
the end of the movement.  She was able to hyperextend from 0 
to 20 degrees and complained of low back pain toward the end 
of the movement.  Lateral flexion was to 30 degrees, 
bilaterally.  Rotation was to 30 degrees, bilaterally.  The 
Veteran declined to do repetitive flexion and extension 
movements of the lumbosacral spine because of the pain.  She 
complained of decreased range of movement and interference 
with lumbosacral joint function particularly with repetitive 
movements and during flare-up.  The major impact on this was 
caused by pain.  The Veteran did not express any weakness, or 
fatigue.  There was no edema, erythema or effusion present.  
Muscular and strength of both lower extremities was intact.  
Deep tendon reflexes were intact of both the upper and lower 
extremities.  On neurologic examination, there were no 
cerebellar signs.  There were no abnormal movements present, 
and there was no evidence of sensory loss when tested with 
light touch or pinprick.  Vibratory senses and position 
senses were also intact.  

An x-ray of the right wrist was obtained and did not show 
evidence of widening of the space between the scaphoid and 
the lunate bone suggesting disruption of the interosseus 
ligament between those two structures.  The pertinent 
diagnoses were internal derangement of the right wrist with 
increased space between the scaphoid and the lunate bone, 
with positive anterior/posterior draw test of the right 
wrist; the examiner stated that this is as likely as not 
directly related to the injury she incurred on active duty.  
She was also diagnosed with carpal tunnel syndrome of the 
right wrist; history of herniated disk of the lumbosacral 
spine, status post surgical intervention, with chronic low 
back pain and mild decrease of range of movement; symptoms 
compatible with GERD, which is a continuation of her 
diagnosis received while on active duty; and bilateral 
plantar fasciitis.  

VA progress notes dated from June 2005 through December 2006 
show that the Veteran continued to receive clinical attention 
and treatment for chronic low back pain, foot pain, and right 
wrist pain.  When seen in November 2005, the abdomen was soft 
and nontender; the Veteran also complained of right wrist 
pain and stated that she was told that she had tendonitis.  
During a clinical visit in December 2005, it was noted that 
the Veteran was right hand dominant.  She complained of right 
hand paresthesia and pain at the ulnar styloid.  The Veteran 
indicated that writing and typing exacerbated her symptoms; 
she attributed her symptoms to overuse of her right hand 
secondary to taking notes during school.  On examination of 
the upper extremities, active range of motion was reported to 
be within normal limits.  

During a clinic visit in April 2007, the Veteran indicated 
that the Zantac she was taking for acid reflux was no longer 
working; she reported increased symptoms.  The Veteran stated 
that she woke up in the night throwing up what felt like 
burning acid, reddish in color, no matter what she eats.  She 
also reported nausea and weakness for at least 3 days after 
those episodes.  No pertinent diagnosis was reported.  When 
seen in July 2007, the Veteran complained of pain in the 
right elbow for the past 6 months; she stated that the pain 
causes her hand to cramp.  An x-ray of the right elbow, 
performed in August 2007, was unremarkable.  An August 2007 
treatment note indicates that the Veteran complained of right 
elbow pain, predominant at the epicondyle, but not tender to 
palpation.  She described the pain as "sharp," and stated 
that she has been alternating heat and ice on the elbow to 
relieve the pain.  The diagnosis was medial epicondylitis.  

Received in November 2007 was VA Form 21-4192, indicating 
that the Veteran was employed as a laboratory technician 
during the period from August 21, 2006, through February 25, 
2007.  She was employed by Clairborne County Hospital and 
last worked on February 25, 2007.  

The Veteran was afforded a VA examination in November 2007.  
She complained of pain in both feet; she stated that she is 
able to stand more than one but less than 3 hours.  
Examination of the left eye was reported to be normal.  
Examination of the feet was unremarkable except for 
tenderness on the lower calcaneus in the left foot and the 
inferior calcaneus of the right foot.  X-ray study of the 
feet revealed bilateral spurs, right greater than left.  The 
examiner noted that the bilateral foot disorder had only a 
mild effect on the Veteran's activities.  With respect to the 
right wrist, the Veteran reported intermittent use of a right 
wrist splint.  The Veteran also reported stiffness in the 
wrist, with flare ups occurring once to twice a month, which 
she described as mild.  Range of motion study of the right 
wrist revealed dorsiflexion from 0 to 75 degrees, palmar 
flexion from 0 to 80 degrees, and ulnar deviation from 0 to 
45 degrees.  Radial deviation was from 0 to 20 degrees.  
Tinel's sign was negative.  It was noted that the Veteran 
only had symptoms with flares.  She had no additional 
limitation of motion on repetitive use of the joint.  X-ray 
study of the right wrist was negative.  The pertinent 
diagnosis was history of right wrist tendonitis currently 
resolved, with no effect on daily activities.  The Veteran 
reported no history of gastrointestinal bleeding or 
significant anemia.  It was noted that her symptoms had 
resolved now that she does not take regular NSAIDS and takes 
Omeprazole.  She reported having heartburn; however, she 
denied any nausea, dysphagia, esophageal distress or 
regurgitation.  No significant weight loss or malnutrition 
was noted.  On examination, the Veteran reportedly weighed 
268 pounds.  Bowel sounds were normal.  No tenderness was 
noted.  No guarding was noted.  Guaiac negative.  The 
diagnosis was status post GERD with symptoms well controlled 
with medication.  

The Veteran was also afforded an examination of the spine.  
She complained of pain and stiffness.  She described the pain 
as mild, occurring 1 to 2 times a year with no radiation of 
the pain.  The Veteran reported flare-ups occurring once a 
year and lasting 1 to 2 days; she stated that the pain was 
alleviated by rest and heat.  The pain limits her ability to 
perform chores and drive long distances.  She denied any 
incapacitating episodes or limitation to walking.  On 
examination, it was noted that her posture was normal.  Gait 
was normal.  Range of motion in the spine revealed flexion to 
80 degrees, extension to 30 degrees, lateral flexion to 30 
degrees bilaterally, and rotation was to 30 degrees 
bilaterally.  The examiner noted that forward flexion was 
mildly limited by obesity.  X-ray study of the lumbar spine 
was unremarkable except for a narrowing of the L4-5 disc 
space.  Motor, sensory and reflex examinations were all 
normal.  A neurological evaluation was normal.  

On the occasion of a general VA examination in January 2008, 
the Veteran complained of pain in both heels, which was 
improved with not wearing boots.  The Veteran indicated that 
she began experiencing indigestion while taking NSAIDS for 
her back and feet; however, she is now on Omeprazole and off 
NSAIDS and her symptoms have resolved.  The Veteran also 
reported that her symptoms of back pain have improved now 
that she has less physical exertion.  The Veteran indicated 
that her right wrist tendonitis was asymptomatic; she 
reported intermittent use of a right wrist brace.  On 
examination, it was observed that the Veteran was right 
handed.  There was no history of nausea, vomiting, 
constipation, indigestion, heartburn, dysphagia, 
regurgitation, abdominal mass or swelling.  The Veteran 
reported flare-ups of right wrist pain every two months, 
lasting hours; she noted that the pain is relieved with the 
use of her wrist brace and termination of the aggravating 
activity.  The Veteran reported pain in the bottom of her 
heels.  She also reported having stiffness in the lower 
spine, with flare ups occurring once a year and lasting 1 to 
2 days.  The Veteran indicated that the back pain causes a 
decrease in chores that require lifting and bending, and long 
distance driving.  She denied any symptoms in the 
extremities.  Her gait was normal.  Eye examination was 
normal.  Reaction of pupils to light and accommodation was 
normal.  Gross visual field assessment was normal.  There was 
no abnormality of the fundus, lids, eyebrow or conjunctivae.  
The abdomen had normal bowel sounds, with no tenderness, 
palpable masses, or guarding.  

Examination of all muscle groups was normal at 5/5.  There 
was no joint swelling, effusion, tenderness or laxity.  There 
was no ankylosis or other joint abnormality.  The right wrist 
had a dorsiflexion of 0 to 75 degrees, palmar flexion from 0 
to 80 degrees, ulnar deviation from 0 to 45 degrees, and 
radial deviation from 0 to 20 degrees.  There was no pain and 
no loss of range of motion with repetitions.  Tinel's sign 
was negative.  Examination of the lumbar spine revealed no 
abnormalities, such as guarding, spasm or tenderness; there 
was no ankylosis.  Motor, sensory and reflex examinations 
were all normal.  Range of motion in the spine revealed 
flexion to 80 degrees, extension to 30 degrees, lateral 
flexion to 30 degrees bilaterally, and rotation was to 30 
degrees bilaterally.  The examiner noted that forward flexion 
was mildly limited by obesity.  There was no pain on motion.  
Examination of the feet revealed no deformities, except for 
tenderness on the bottom of the calcaneus.  There was no 
impaired strength or dexterity of the right hand.  

The examiner stated that the Veteran was able to be employed 
in either sedentary or physical employment.  She noted that 
there were some restrictions to physical labor, including not 
lifting more than 25 pounds, and avoiding or limiting 
activities that require repetitive movements of the right 
wrist.  In addition, following a psychiatric examination in 
December 2007, the examiner stated that the Veteran was able 
to sustain gainful employment with therapeutic support.  

VA progress notes dated from March 2008 through April 2009 
reflect that the Veteran received ongoing clinical evaluation 
and treatment for complaints of chronic low back pain, right 
wrist pain and epigastric pain.  In March 2008, the Veteran 
was seen for complaints of right wrist pain, worse when she 
writes for a long period of time.  She also reported numbness 
and tingling in the last 2 fingers on her right hand.  The 
Veteran noted that she was given a splint to wear, which 
helps sometimes but not always.  She stated that the pain was 
so severe that it wakes her up at night.  The Veteran also 
had complaints of epigastric pain; she stated that she is 
taking Omeprazole but this is not really relieving her pain.  
She feels like the food just "sits there" and she gets 
heartburn and feels that she needs to throw up.  The abdomen 
was soft but tender to palpation.  The assessment was carpal 
tunnel and GERD.  An EGD with biopsy performed in April 2008 
was normal except for some modest bile reflux from duodenum 
back into the stomach; there was no sign of H Pylori 
infection.  An EMG study, performed in June 2008, reflect 
normal medial and ulnar sensory in the right upper extremity 
and motor conduction velocities as well as distal latencies.  
A needle screening EMG examination of the right upper 
extremity did not reveal any abnormal findings.  X-ray study 
of the lumbar spine, dated in June 2008, revealed 
degenerative disc disease in the L4-5 with disc space 
narrowing.  

In March 2009, the Veteran was seen for complaints of right 
upper quadrant pain that worsened.  She denied vomiting, 
anorexia, radiation of pain, diarrhea or blood in the stool.  
The Veteran complained of some diarrhea after fatty meals.  
She was diagnosed with probable chronic cholecystitis.  

At her personal hearing in December 2009, the Veteran 
indicated that she had difficulty standing on her feet for 
any long period of time.  She noted that every time she 
steps, it feels like someone is jabbing needles in her feet.  
The Veteran related that she has been issued inserts for her 
shoes.  She reported that she had worked as a lab technician 
and was on her feet quite a bit.  The Veteran testified that 
she experienced radiculopathy and numbness in her lower 
extremities as a result of her back pain; she reported 
difficulty bending over.  She stated that her back has gotten 
worse.  The Veteran indicated that she suffers from heartburn 
and now experiences shooting pain in her right arm as a 
result of her GERD.  The Veteran stated that she has to sleep 
in a recliner to avoid having reflux.  The Veteran indicated 
that she began noticing the problem with her left eye after 
having her wisdom teeth removed in service; she stated that 
she did not seek treatment for the left eye in service.  The 
Veteran stated that, since service, she has been issued 
glasses which reportedly were for an astigmatism.  The 
Veteran indicated that she works in a small hospital; 
however, if the hospital ever got busy, she would not be able 
to handle working.  She noted that she has had to call in 
sick due to back pain; she stated that she also has 
difficulty lifting objects because of her wrist.  

III.  Legal analysis-Service connection

Service connection is warranted for disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty."  38 U.S.C. §§ 1110 
(wartime service), 1131 (peacetime service).  To establish a 
right to compensation for a present disability, a Veteran 
must show: "(1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service"--the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. 
Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  The Board recognizes that the Court has held that 
the presence of a disability at any time during the claim 
process can justify a grant of service connection, even where 
the most recent diagnosis is negative.  McClain v. Nicholson, 
21 Vet. App. 319 (2007).  However, where, as here, the 
overall evidence of record fails to support a diagnosis of 
the claimed eye disorder, that holding is applicable.  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim. It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

After review of the evidentiary record, the Board finds that 
the record is against the Veteran's claim for a left eye 
disorder.  While the service treatment records show that the 
Veteran was seen for complaints of swelling in the left side 
of the face following the extraction of her wisdom teeth, the 
STRs are negative for any findings of a left eye disorder.  
On the occasion of a VA examination, prior to discharge, in 
July 2004, it was noted that the eyes were equal in size and 
shape.  There was no deformity or matter obstructing her 
vision.  A VA examination in May 2005 was negative for any 
complaints or findings of a left eye disorder.  Similarly, on 
VA examination in November 2007, examination of the left eye 
was reported to be normal.  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  (The Veteran has 
referred to the need for refraction to correct visual acuity; 
however, refractive error is not a disability for which 
service connection may be granted.  38 C.F.R. § 3.303(c) 
(2009).)  

Without competent medical evidence confirming that the 
Veteran has a current diagnosis of a left eye disorder (to 
establish she has this condition), or has manifested such 
condition since service, and linking this diagnosis to 
military service, she has no valid claim.  See, e.g., 
Brammer, Degmetich, supra; Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996); see also Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish that he or she has that disability and that there 
is 'a relationship between the disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992).)  Thus, service connection for a 
left eye disorder must be denied.  

The only evidence in support of the Veteran's claim is her 
own statement.  However, as a lay person, the Veteran is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998).  The Board acknowledges that the Veteran is 
competent to give evidence about what she experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

The competent evidence of record does not demonstrate that 
the Veteran has a cognizable current left eye disorder.  As 
the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV.  Legal Analysis-Higher Evaluations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2009).  If two ratings are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  However, where an award 
of service connection for a disability has been granted and 
the assignment of an initial evaluation is at issue, separate 
evaluations can be assigned for separate periods of time 
based on the facts found. In other words, the evaluations may 
be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 
(2001).  After review of the evidentiary record, the Board 
concludes that the Veteran's low back disorder, GERD, and 
heel spurs with plantar fasciitis have not significantly 
changed and uniform evaluations are warranted since the 
effective date of the award of service connection--August 7, 
2004.  (In this decision, the Board finds that 10 percent 
ratings are warranted for each foot from August 7, 2004, 
despite the bilateral rating until October 3, 2007.)  The RO 
has staged the rating for right wrist tendonitis-10 percent 
from August 7, 2004, and 0 percent from June 1, 2009.  The 
Board will affirm these staged ratings for the wrist.

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

A.  Low back disorder

The Veteran's back disability is currently rated as 10 
percent disabling under Diagnostic Code 5243.  Under 
Diagnostic Code (DC) 5243, intervertebral disc syndrome or 
disc disease is rated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining separate evaluations of the chronic orthopedic and 
neurologic manifestations, whichever method results in the 
higher rating.  

The criteria for the next higher rating (20 percent) under DC 
5243 based on incapacitating episodes require incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  The term 
"incapacitating episode" under Diagnostic Code 5243 means a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

Orthopedic manifestations are rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  The criteria 
for a 10 percent rating are forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees (the maximum combined range of motion being 
240 degrees), or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  The criteria for a 20 percent rating based on 
orthopedic manifestations are forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees (the maximum 
combined range of motion being 240 degrees), or muscle spasm 
or guarding severe enough to result in abnormal gait or 
abnormal spinal contour.  

For VA rating purposes, the normal ranges of motion of the 
lumbar spine are forward flexion to 90 degrees, extension to 
30 degrees, lateral flexion, right and left, 30 degrees, and 
rotation, right and left, 30 degrees.  38 C.F.R. § 4.71a, 
Plate V.  

Neurological manifestations may be rated under Diagnostic 
Code 8520 as paralysis of the sciatic nerve.  The criteria 
for a 10 percent rating are mild incomplete paralysis.  The 
criteria for a 20 percent are moderate incomplete paralysis.  
When the involvement of a peripheral nerve is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Note to 38 C.F.R. § 4.124a.  

After a review of the evidence of record, the Board finds 
that the Veteran's service-connected back disability does not 
warrant a higher disability rating.  At her May 2005 VA 
examination, the Veteran had forward flexion of the lumbar 
spine to 80 degrees, with pain towards the end of the range 
of movement.  While the examiner noted that the Veteran 
refused to do repetitive movement because of pain, the 
examiner did not mention an abnormal gait or abnormal spinal 
contour.  More recently, in November 2007, the Veteran 
complained of pain and stiffness in her lower back; however, 
there was no spasm or tenderness on examination of the lumbar 
spine.  Posture and gait were normal.  In addition, the 
Veteran had forward flexion to 80 degrees, without pain.  
Since then, VA treatment records have shown that the Veteran 
has received treatment for her back, complaining of constant 
back pain.  However, although a decreased range of motion has 
been noted, no specific range of motion was mentioned.  

Factoring in the DeLuca provisions, the Board notes that, at 
her May 2005 VA examination, the Veteran had pain beginning 
at 80 degrees of forward flexion, 20 degrees of extension, 30 
degrees of right and left lateral flexion, and 30 degrees of 
right and left rotation.  In addition, it was noted that the 
Veteran declined to do repetitive flexion and extension 
because of pain, but she did not express any weakness or 
fatigue.  Despite her complaints of pain, the evidence of 
record does not show that the pain causes further functional 
loss.  In November 2007, the examiner noted that forward 
flexion was limited by obesity.  No ankylosis was noted in 
the spine.  In light of the foregoing, while the Veteran has 
pain on motion, her pain on range of motion does not cause 
any functional loss that equates to the criteria for a 20 
percent disability rating.  There is no evidence that the 
Veteran's back pain is such that it limits her forward 
flexion to 60 degrees or causes additional disability beyond 
that reflected on range-of-motion measurements in her VA 
examination reports.  

Overall, the Board finds no basis to award an initial 
evaluation beyond 10 percent considering complaints of 
functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. 
App. at 206.  

Additionally, although the Veteran has complained of numbness 
and radiating pain, there is no evidence of neuropathy or 
radiculopathy of the lower extremities associated with the 
Veteran's back disability.  Specifically, on examination in 
May 2005, the examiner noted that there were no abnormal 
movements present, and there was no evidence of sensory loss 
when tested with light touch and pinprick.  Vibratory senses 
and position senses were also intact.  In November 2007, it 
was noted that a neurological evaluation was normal.  Thus, a 
separate rating for a neurological disorder of the lower 
extremities is unnecessary in this case.  

Moreover, the objective evidence of record reflects no 
findings of disc syndrome with incapacitating episodes having 
a total duration of at least 2 weeks during any 12-month 
period, so as to warrant a higher rating.  Even considering 
the Veteran's subjective complaints of pain, the medical 
evidence of record did not note any additional limitation of 
motion demonstrated upon repetitive motion that would support 
an evaluation in excess of the 10 percent presently assigned.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (1) (2009); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

In the current appeal, the Board has considered the issue of 
whether the Veteran's back disorder presents an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. 
§ 3.321(b) (1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  In this regard, the Board notes that there 
is no evidence in the claims file of frequent periods of 
hospitalization or marked interference with employment due 
solely to the Veteran's back disorder.  In this regard, the 
Board notes the Veteran herself did not report any period of 
incapacitating episodes due to flare-ups.  She reported 
occasionally missing work, but not to a degree not already 
contemplated by the criteria, especially given that the 
criteria specifically contemplate flare-ups with periods of 
prescribed bed rest.  What the Veteran experiences is 
specifically contemplated by the rating schedule.  As a 
result, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 10 
percent for the Veteran's low back disorder is not warranted.  
Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply.  38 
C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
The benefit sought on appeal is accordingly denied.  

B.  GERD

The veteran's service-connected GERD is currently evaluated 
as 10 percent disabling under the provisions of Diagnostic 
Code 7346, 38 C.F.R. § 4.114, as analogous to a hiatal 
hernia.  Diagnostic Code 7346 provides a 10 percent 
evaluation when the evidence shows two or more of the 
symptoms for the 30 percent evaluation of less severity.  A 
30 percent evaluation is warranted when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent evaluation contemplates symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7346.  

In the instant case, the Board finds that the Veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 10 percent under Diagnostic Code 7346.  

The Board notes that while the overall evidence of record 
reflects that the Veteran's GERD is manifested primarily by 
heartburn, indigestion, epigastric pain, and occasional 
regurgitation, the evidence does not show that the Veteran's 
symptoms result in considerable impairment of health as 
required for a 30 percent rating.  Nothing in the treatment 
records or the pertinent VA examinations indicates the 
disability has resulted in considerable impairment of health.  
In addition, the record does not reflect any significant 
weight loss or malnutrition.  Specifically, on examination in 
November 2007, while the Veteran reported having heartburn, 
she denied any nausea, dysphagia, esophageal distress or 
regurgitation.  No weight loss or malnutrition was noted.  
Furthermore, it has been consistently reported that the 
Veteran's symptoms are  controlled by medication.  In light 
of the foregoing, the Board finds that the evidence 
establishes that the Veteran's service-connected GERD is not 
manifested by persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by sternal 
or arm pain, productive of considerable impairment of health.  
Therefore, the Veteran's symptoms are not shown to warrant a 
rating in excess of 10 percent.  

Additionally, the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b) (1) (2009).  There is no 
evidence that the Veteran requires frequent or lengthy 
periods of hospitalization for this disability, nor is there 
any objective medical evidence of exceptional limitation 
beyond that already contemplated by the rating criteria.  As 
such, referral for extraschedular consideration is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

In summary, the Board concludes that the preponderance of the 
evidence of record is against the claim for a higher rating 
for GERD.  As there is not an approximate balance of 
evidence, the benefit-of-the-doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is therefore not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  



C.  Right and left heel spurs with plantar fasciitis

The RO initially rated the Veteran's service-connected foot 
disabilities as ten percent disabling under Diagnostic Code 
5279 for Metatarsalgia, anterior (Morton's Disease).  
Disabilities of the foot are rated under Diagnostic Codes 
5276 to 5284.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5276 
for flatfoot, a 10 percent rating, regardless of whether the 
condition is unilateral or bilateral, indicates it is 
moderate with the weight-bearing line over or medial to the 
great toe, inward bowing of the tendon Achilles, and pain on 
manipulation and use of the feet.  A 20 percent rating for 
unilateral pes planus or a 30 percent rating for bilateral 
pes planus requires a severe condition with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indications of 
swelling on use, and characteristic callosities.  A 30 
percent rating for unilateral pes planus or a 50 percent 
rating for bilateral pes planus requires a pronounced 
condition manifested by marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendon Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Diagnostic Code 5278 for claw foot (pes cavus) provides for a 
maximum 50 percent disability rating when there is bilateral 
marked contraction of plantar fascia with a dropped forefoot, 
all toes hammer toes, very painful callosities, marked varus 
deformity.  A maximum 30 percent disability rating is 
assignable when the preceding symptoms are unilateral.  A 30 
percent disability rating may also be assigned when there is 
a tendency toward bilateral dorsiflexion of all toes, 
limitation of dorsiflexion at the ankle to right angle, 
shortened plantar fascia, and marked tenderness under 
metatarsal heads.  A 20 percent disability rating is 
assignable when the preceding symptoms are unilateral.  A 10 
percent disability rating is assignable when the great toe is 
dorsiflexed, there is some limitation of dorsiflexion at 
ankle, definite tenderness under metatarsal heads, either 
bilaterally or unilaterally.  

Further, Diagnostic Code 5279 for Metatarsalgia, anterior 
(Morton's Disease) provides for a maximum evaluation of 10 
percent, whether the disability is unilateral or bilateral.  
Diagnostic Code 5280 provides for a 10 percent disability 
rating for unilateral hallux valgus with resection of the 
metatarsal head, or severe enough to be equivalent of 
amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5278.  

The Board notes that that Diagnostic Codes 5277, 5281, 5282 
and 5283 are not for application in the instant case because 
there has been no objective finding of weak foot (Diagnostic 
Code 5277), hallux rigidus (Diagnostic Code 5281), hammer toe 
(Diagnostic Code 5282) or malunion or nonunion of tarsal or 
metatarsal bones (Diagnostic Code 5283).  

Diagnostic Code 5284 provides criteria for rating other foot 
injuries.  A moderate foot injury warrants a 10 percent 
disability evaluation.  A moderately severe foot injury 
warrants a 20 percent disability evaluation and a severe foot 
injury is assigned a 30 percent disability evaluation.  A 
note to Diagnostic Code 5284 provides that a 40 percent 
disability evaluation will be assigned for actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The evidence of record shows the Veteran has chronic right 
and left foot pain, which makes it difficult for her to 
ambulate or stand for long periods of time.  Reviewing the 
appropriate Diagnostic Codes, the Board finds that the 
Veteran's pain equates to "moderate" foot injury under 38 
C.F.R. § 4.73, Diagnostic Code 5284.  As such, the Board 
finds that disability due to each foot is entitled to a 
separate 10 percent rating under Diagnostic Code 5284.  The 
evidence reported above suggests that she has had such 
symptoms relative to each foot since the award of service 
connection.  (Although the RO awarded a single 10 percent 
rating for bilateral involvement from August 7, 2004, to 
October 3, 2007, and a 0 percent rating for the left foot 
thereafter, the Board finds that the evidence indicates that 
each foot may be rated under Diagnostic Code 5284 at the 
moderate level from August 7, 2004.  This is consistent with 
the language used by the RO in its February 2008 decision 
when it noted that "service[]connection for left foot heel 
spurs and asymptomatic plantar fasciitis is established as 10 
percent disabling. . .")

The Board notes that the Veteran does not qualify for the 
next-higher rating under these criteria because the objective 
evidence does not indicate that the overall symptomatology of 
the Veteran's right or left foot disabilities more nearly 
approximates "moderately severe" foot injury, the criteria 
for the next higher 20 percent rating.  The symptomatology of 
the Veteran's right and left foot disabilities have been 
characterized as mild to moderate in the most recent VA 
examination report.  There was no objective finding in this 
report that her disabilities were more than moderate, and 
certainly no evidence indicating that they reach the level 
identified as moderately severe.  

The term "moderate severe" is not specifically defined by 
the regulation, but a review of other rating criteria 
relating to disabilities closely associated with the same 
anatomical area suggests that this term contemplates 
disability greater than that experienced by the Veteran.  To 
name a few examples, a 10 percent rating (which is the rating 
assignable under Diagnostic Code 5284 for "moderate" foot 
injury) may also be assigned in cases where there is hallux 
valgus that has been surgically corrected with resection of a 
metatarsal head, or hallux valgus of such a degree that it is 
equivalent to amputation of a great toe, see 38 C.F.R. 
§ 4.71a, Diagnostic Code 5280 (2009); or where all toes of a 
foot are hammer toes, see 38 C.F.R. § 4.71a, Diagnostic Code 
5282 (2009); or where the great toe has been amputated 
without metatarsal involvement, see 38 C.F.R. § 4.71a, 
Diagnostic Code 5171 (2009).  The veteran's disability, which 
has been shown to cause tenderness and some pain after 
prolonged standing does not rise to such levels.  In other 
words, it is not the sort of disability contemplated by the 
rating criteria for a 20 percent rating, in this case under 
Diagnostic Code 5284.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for an increase beyond the 10 percent ratings assigned herein 
for each foot.  

Accordingly, the evidence supports the assignment of separate 
10 percent disability ratings for disability to each foot:  
one 10 percent rating for the right foot and one 10 percent 
rating for the left foot.  As previously discussed, the 
Veteran's right foot and left foot disabilities are closely 
analogous to residuals of a foot injury.  Thus, the Board 
finds that separate ratings of the Veteran's foot 
disabilities under the provisions of Diagnostic Code 5284 
would be more appropriate.  The evidence does not show 
symptoms of the severity necessary to warrant a disability 
rating greater than 10 percent for disability of each the 
left and the right foot, at any point since the award of 
service connection.  

The Board has also considered the application of extra-
schedular rating in this case under 38 C.F.R. § 3.321(b) (1).  
The evidence of record shows that the functional effect of 
the Veteran's disability does impact her ability to stand and 
ambulate for long periods of time.  Although the Veteran's 
disability causes her functional impairment, the evidence of 
records does not show that her foot disability has resulted 
in marked interference with earning capacity or employment 
beyond that interference already contemplated by the assigned 
evaluation, or that it has necessitated frequent periods of 
hospitalization.  The Board therefore finds that the 
impairment resulting from the Veteran's disability is 
appropriately compensated by the schedular ratings (one 10 
percent rating for each foot).  Referral by the RO to the 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is thus not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).  

Finally, the Board notes that the severity of the Veteran's 
symptomatology has been relatively constant throughout the 
period of this appeal, therefore, "staged" ratings are not 
warranted.  The medical evidence of record does not indicate 
that the Veteran's symptomatology of her disability in either 
the left or right foot has worsened to a level more severe 
than represented in the criteria for a 10 percent rating at 
any point during this period.  

D.  Right wrist tendonitis

The Veteran's right wrist disorder has been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5215.  The disability was 
evaluated as 10 percent disabling prior to June 1, 2009, at 
which point it was reduced to 0 percent.  

With respect to the period prior to June 1, 2009, because the 
Veteran was already in receipt of the maximum schedular 
rating under this Diagnostic Code 5215 for wrist disability, 
these criteria cannot be utilized as a basis for a higher 
rating in her case.  

The Board must therefore consider whether any alternative 
diagnostic codes serve as a basis for a higher rating for 
service-connected wrist disability.  In this regard, 38 
C.F.R. § 4.71a, Diagnostic Code 5214 affords a 30 percent 
rating for favorable ankylosis in 20 to 30 degrees of 
dorsiflexion.  The Board observes, however, that there have 
been no clinical findings at any time of right wrist 
ankylosis for which a higher rating might be warranted.  

As a general matter, in evaluating musculoskeletal 
disabilities, VA must determine whether the joint in question 
exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  However, 
where a musculoskeletal disability is currently evaluated at 
the maximum schedular rating based upon limitation of motion, 
DeLuca consideration is not necessary.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Therefore, because the 
Veteran already receives the maximum rating possible under 
Diagnostic Code 5215, the analysis required by DeLuca would 
not result in a higher schedular rating.  Moreover, the 
clinical evidence clearly indicates that the Veteran denies 
increased limitations with flare-ups of pain or repetitive 
motions, incoordination, excessive fatigability or weakened 
movements.  On examination in November 2007, while the 
Veteran reported stiffness in the wrist with flare-ups, she 
described them as mild.  No ankylosis was noted and Tinel's 
sign was negative.  It was noted that she only had symptoms 
with flares and she had no additional limitation of motion on 
repetitive use of the joint.  X-ray study of the right wrist 
was negative.  

The record reflects that the level of impairment in the right 
wrist had been relatively stable during the period prior to 
June 1, 2009; as such, a rating in excess of 10 percent is 
not warranted during the period in question.  

The Veteran's right wrist tendonitis was assigned a 0 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2009) 
since June 1, 2009. Under this code, limitation of motion of 
the wrist warrants a 10 percent rating when dorsiflexion is 
less than 15 degrees or when palmar flexion is limited in 
line with the forearm.  The Veteran is right-handed but these 
ratings apply to both major and minor extremities.  

Normal range of motion of the wrist consists of 70 degrees of 
dorsiflexion, 80 degrees of palmar flexion, 45 degrees ulnar 
deviation, and 20 degrees of radial deviation.  38 C.F.R. 
§ 4.71a, Plate I (2009).  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

After review, the Board finds that an increased (compensable) 
rating for the Veteran's right wrist tendonitis is not 
warranted from June 1, 2009.  The Veteran's right wrist 
disorder has not been manifested by dorsiflexion less than 15 
degrees or palmar flexion limited in line with the forearm.  
Thus, a higher (compensable) rating is not warranted under 
Diagnostic Code 5215.  While recognizing that the Veteran has 
complaints of pain, as described above, the record does not 
reflect additional impairment of her right wrist upon 
clinical examination, as caused by such pain, weakness or 
related factors.  While the record reflects the Veteran's 
complaints of pain on use, the objective evidence of record 
indicates no additional limitation of motion for all ranges 
of motion.  Therefore, although it has no reason to doubt 
that the Veteran suffers from painful flare-ups, the Board is 
unable to identify any clinical findings that would equate to 
the criteria for an increased (compensable) rating under 38 
C.F.R. §§ 4.40, 4.45 and 4.59.  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (1) (2009); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

In the current appeal, the Board has considered the issue of 
whether the Veteran's disability presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. 
§ 3.321(b) (1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the Board notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization or marked interference with employment due 
solely to the Veteran's wrist disability.  Further, the 
record reflects that the Veteran is attending college and, 
although she has stated that she has difficulty with writing, 
she has not provided any evidence of interference with 
schooling beyond what is contemplated by the rating criteria.  
As a result, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell, 9 Vet. 
App. at 339; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

V.  Legal analysis-TDIU

When a veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned where the Veteran has a single 
service-connected disability that is rated as 60 percent 
disabling or more; or when there are two or more 
disabilities, at least one disability is rated at 40 percent 
or more, and any additional disabilities result in a combined 
rating of 70 percent or more, and the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
under the procedures set forth in 38 C.F.R. § 4.16(b), for 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a).  

In this case, the Veteran is service connected for 
generalized anxiety disorder, rated as 50 percent disabling; 
low back disorder, status post right hemilaminectomy and 
microdiscectomy L4-L5, rated as 10 percent disabling; 
tinnitus, rated as 10 percent disabling; GERD, rated as 10 
percent disabling; right foot heel spur and plantar 
fasciitis, rated as 10 percent disabling; left foot spur and 
plantar fasciitis, rated as 10 percent disabling; and right 
wrist tendonitis, currently rated as 0 percent disabling.  
Her combined evaluation is 70 percent.  Therefore, she meets 
the schedular requirements for TDIU under 38 C.F.R. 
§ 4.16(a).  

In order to establish entitlement to TDIU benefits, there 
must be impairment so severe that a claimant cannot follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is 
"whether the Veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The issue is whether the Veteran's service-connected 
disabilities preclude her from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the Veteran 
is capable of performing the physical and mental acts 
required by employment, not whether she can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In 
determining whether unemployability exists, consideration may 
be given to the Veteran's level of education, special 
training and previous work experience, but not to her age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

After a review of the evidence of record, the Board finds 
that the evidence does not support a finding of entitlement 
to TDIU.  The Board notes that while the Veteran has been 
unemployed for several years, this has not been attributed to 
her service-connected disabilities.  Moreover, unemployment, 
does not per se equate with unemployability on account of 
service-connected disability.  

Following a VA examination in November 2007, the examiner 
stated that the Veteran was able to be employed in either 
sedentary or physical employment.  She noted that some 
restrictions to physical labor were required, including not 
lifting more than 25 pounds, and avoiding or limiting 
activities that require repetitive movements of the right 
wrist.  In addition, following a psychiatric examination in 
December 2007, the examiner stated that the Veteran was able 
to sustain gainful employment with therapeutic support.  
Thus, the Board finds that the evidence establishes that the 
Veteran is not currently precluded from securing and 
following all forms of substantially gainful employment as 
the result of her service-connected disabilities.  Nothing 
contradicts the examiner's conclusion except the Veteran's 
assertions of unemployability.  The Board gives greater 
weight to the examiner's opinion because of the examiner's 
expertise regarding the effects of disability on 
employability.  

In sum, the evidence shows that the Veteran is not precluded 
from obtaining gainful employment due to her service-
connected disabilities.  While there is evidence of moderate 
to severe occupational impairment, the VA examiner has stated 
that the Veteran could return to work with therapeutic 
support.  Thus, the Board finds that evidence establishes 
that the appellant is not currently precluded from securing 
and following all forms of substantially gainful employment 
as the result of her service-connected disabilities.  
Therefore, entitlement to TDIU is not warranted at this time.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  


See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for a left eye disorder is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for a low back disorder, status post right hemilaminectomy 
and microdiskectomy L4-L5, with radicular foot pain, is 
denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for GERD is denied.  

Entitlement to an evaluation of 10 percent for right heel 
spur and plantar fasciitis is granted from August 7, 2004, 
subject to the law and regulations governing the award of 
compensation benefits.  (The RO supplanted a previously 
assigned compensable rating for bilateral foot disability 
with a compensable rating for the right foot, effective 
October 3, 2007.  The Board's decision merely reflects that a 
compensable rating is warranted for each foot from August 7, 
2004, and should not be added or combined with the earlier 
bilateral foot rating.)

A rating of 10 percent for left heel spur and plantar 
fasciitis is granted from August 7, 2004, subject to the law 
and regulations governing the award of compensation benefits.  

Entitlement to an evaluation in excess of 10 percent for 
right wrist tendonitis, prior to June 1, 2009, is denied.  

Entitlement to a compensable evaluation for right wrist 
tendonitis, from June 1, 2009, is denied.  

A total disability rating for compensation on the basis of 
individual unemployability is denied.  



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


